JS 44 (Rev, 02/19)

Case 1:19-cv-00939-LSG BAO

VERS
) JO ocument 1 )
The JS 44 civil cover sheet and the information contained herein neither replace nor ae the filing and service of pleadings or o
provided by local rules of court. This form, approved by the Judicial Conference of the

EEF 07/09/19 Page 1of1

r papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
ESTATE OF CARMEN MENDEZ and STEPHANIE BEIDLEMAN

(b) County of Residence of First Listed Plaintiff STANISLAUS
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

LAWRENCE T. NIERMEYER - MOORAD, CLARK & STEWART
1420 F STREET, MODESTO, CA 95354
(209) 526-0522

DEFENDANTS
CITY OF CERES, CERES POLICE DEPARTMENT, ROSS BAYS,
BRENT SMITH and DOE 1 to 50

County of Residence of First Listed Defendant STANISLAUS
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (/f Known)

BRUCE D. PRAET - FERGUSON, PRAT & SHERMAN
1631 EAST 18TH STREET
SANTA ANA CA 92705

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

 

 

 

 

 

 

 

O01 U.S. Government % 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 © 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 U.S. Government 44 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 a5
Defendant (Indicate Citizenship of Parties in Item II]) of Business In Another State
Citizen or Subject of a 983 O 3 Foreign Nation O06 O86
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
7 110 Insurance PERSONAL INJURY PERSONAL INJURY — |7 625 Drug Related Seizure 1 422 Appeal 28 USC 158 J 375 False Claims Act
3 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 7 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 367 Health Care/ J 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS CG 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
O 151 Medicare Act 330 Federal Employers’ Product Liability © 830 Patent 1 450 Commerce
C1 152 Recovery of Defaulted Liability O 368 Asbestos Personal C1 835 Patent - Abbreviated © 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
( 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards © 861 HIA (1395ff) © 485 Telephone Consumer
© 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI J 850 Securities‘/Commodities!
go ao

196 Franchise Injury 1 385 Property Damage

 

 

C1 362 Personal Injury - Product Liability
Medical Malpractice
I _REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
© 210 Land Condemnation % 440 Other Civil Rights Habeas Corpus:

463 Alien Detainee
510 Motions to Vacate

© 220 Foreclosure
G 230 Rent Lease & Ejectment

0 441 Voting
© 442 Employment

O 240 Torts to Land 0 443 Housing’ Sentence
G 245 Tort Product Liability Accommodations 530 General
© 290 All Other Real Property 0 445 Amer. w/Disabilities - 535 Death Penalty
Employment Other:
© 446 Amer. w/Disabilities - 540 Mandamus & Other
Other 550 Civil Rights

1 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of

Confinement

QOO00 O08 a0

 

 

© 740 Railway Labor Act

© 751 Family and Medical
Leave Act

© 790 Other Labor Litigation

791 Employee Retirement
Income Security Act

865 RSI (405(g))

 

FEDERAL TAX SUITS

 

 

IMMIGRATION

 

 

© 462 Naturalization Application
© 465 Other Immigration
Actions

 

Q

870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party

26 USC 7609

 

Exchange

6 890 Other Statutory Actions

© 891 Agricultural Acts

© 893 Environmental Matters

© 895 Freedom of Information
Act

© 896 Arbitration

© 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Onlv)

M1 Original O12 Removed from oO 3
Proceeding State Court

Remanded from
Appellate Court

42 U.S.C. Section 1983

© 4 Reinstated or

Reopened
(specifv)

© 5 Transferred from
Another District

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

O 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

Brief description of cause:

 

Unresonable Use of Force Causing Death, Right of Association

 

 

 

VIL. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R-Cv.P. JURY DEMAND: Yes No
VIII. RELATED CASE(S) oe
IF ANY (See instructions’ Ge LAWRENCE J. O'NEILL DOCKET NUMBER 1:18-CV-01677-LJO-BAM
DATE SIGNATURE OF ATTORNEY OF RECORD
07/09/2019 /s/ Lawrence T. Niermeyer

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP

JUDGE

MAG, JUDGE
